At a former day of this term of court this case was affirmed, and appellant has filed a motion for rehearing, earnestly insisting that the evidence is insufficient to support a judgment of conviction, this being the only ground for a rehearing.
We have carefully reread the testimony. Mrs. Pfeiffer states that she was treated by defendant for "floating kidney." "He treated me twenty-six days for $25, and then treated me another twenty-six days for $25. This was prior to May 27. I came to his office in Boerne and was treated. I made payments to him as I was able." *Page 340 
Mr. Pfeiffer stated: "My wife did the paying. After two months the treatment was to be free. She came to his office for treatment." Mrs. Bergman: "I went to defendant's office and was treated by him between May 27 and June 21. He did not charge for his services during that time, but I gave him $10. He charged me for services prior to May 27."
Defendant run an advertisement in the Boerne paper: "Come and take masseur treatment and learn to live without drugs." Under the construction of the medical practice Act by this court in Newman v. State, 58 Tex.Crim. Rep., 124 S.W. Rep., 956, these acts constituted a violation of the law.
Subdivision 2 of sec. 13 of chap. CXXIII of the Act of the Thirtieth Legislature, reads: "Any person shall be regarded as practicing medicine who shall treat or offer to treat any disease or disorder, mental or physical, or any physical deformity, or injury by any system or method, or to effect cures thereof and charge therefor, directly or indirectly, money or other compensation."
If the jury hearing the testimony arrived at the conclusion that appellant was treating and offering to treat disease by some method and charged therefor, directly or indirectly, we can not say that there was no testimony to support their finding.
Motion for rehearing is overruled.
Overruled.